UDALL, Chief Justice
(dissenting).
I am of the opinion that the award in the instant case should be affirmed for the identical reasons advanced in my dissent in the Eaves case, supra. As I view it the majority opinion again denies the Commission the right to evaluate the “imponderable factors” and in effect requires that the award be predicated solely on the difference between the wages earned prior to the injury and the amount the petitioner can now earn as a bartender. In reviewing awards made under the workmen’s com*362pensation law this court I believe should confine itself to declaring the controlling legal principles and not deny the Commission the right of “approximation”. As indicative of how technical the court is becoming, inthe Eaves case it was held that the percentage of loss of earning capacity was not 20% but 23.6%, whereas in the instant case the court is in effect saying to the Commission, you again miscalculated the petitioner’s loss, it was not 30% but rather 35.347%, hence he is entitled to $9.01 per month more. In my opinion these decisions will result in an increasing number of appeals in workmen’s compensation cases.